Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-5-2008

Pennar Software Corp v. Fortune 500 Sys Ltd
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1489




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Pennar Software Corp v. Fortune 500 Sys Ltd" (2008). 2008 Decisions. Paper 1474.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1474


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                             No: 06-1489/1773/3773

                    PENNAR SOFTWARE CORPORATION

                                        v.

                        FORTUNE 500 SYSTEMS LTD.

                           Pennar Software Corporation
                                  *Naren Chaganti,

                                         Appellants

                        *(Pursuant to Rule 12(a), F.R.A.P.)

                   Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                              (Civ. No. 02-cv-00413)
                   District Judge: Hon. Christopher C. Conner

                 Submitted pursuant to Third Circuit LAR 34.1(a)
                              September 24, 2007

              Before: McKEE, BARRY and FISHER, Circuit Judges

                         (Opinion filed: March 5, 2008)



                                    OPINION

McKEE, Circuit Judge.
       Pennar Software Corporation and Naren Chaganti appeal orders of the district

court. For the reasons that follow, we will affirm the district court.

       Inasmuch as we are writing for the parties who are familiar with this case, we

need not set forth the factual or procedural history of these appeals. Moreover, the

district court has detailed that history in its opinion. See Pennar Software Corp. v.

Fortune 500 Systems, Ltd., 2006 WL 2376237 (M.D. Pa. Aug. 15, 2006).

       Appeal No. 06-1489 is from the district court’s order of February 6, 2006,

directing Chaganti to pay attorney’s fees in the amount of $10,341 to Fortune 500

Systems in connection with a prior mistrial of this case. We have considered Chaganti’s

arguments in support of his appeal of this order and find them to be without merit.

Accordingly, we will affirm that order.

       Appeal No. 06-1773 is from numerous orders of the district court, dated and

undated, including the order of February 23, 2006, granting the motion of Karim P.

Husain to withdraw as Pennar Software’s counsel and from sanctions relating to the

mistrial.1 Again, we have considered the appellants’ arguments in support of their appeal

and find them to be without merit. We will affirm all of the orders listed in the Notice of

Appeal for No. 06-1773.



       1
        The sanctions refer to a July 23, 2004 order assessing $2,600.27 against Chaganti
for costs of empaneling the jury and again directing him to pay Fortune 500 Systems’
attorney’s fees in the amount of $1,552.50 for his conduct relating to the pretrial
conference.

                                              2
       Appeal No. 06-3773 is from the district court’s order of August 15, 2006, granting

Fortune 500 System’s motion for involuntary dismissal of the action pursuant to

Fed.R.Civ.P. 41(b) as a sanction for Chaganti’s filing of a document under counsel’s

name, without prior authorization of counsel and in direct violation of several orders of

the district court. In the district court’s thorough and well reasoned opinion that we have

cited above, the court recited the history of Chaganti’s contumacious conduct, and

properly applied the appropriate factors enumerated in Poulis v. State Farm Fire & Cas.

Co., 747 F.2d 863, 868 (3d Cir. 1984). We will affirm the order granting Fortune 500

Systems’ Rule 41(b) motion for involuntary dismissal, substantially for the reasons set

forth in the district court’s opinion.

                                             II.

       For the above reasons, we will affirm the orders of the district court.2




       2
        The Notice of Appeal in No. 06-3773 refers not just to the district court’s order
dismissing the action, but to “all prior orders of the District Court” as well. We have
considered the numerous other issues Chaganti has raised vis-a-vis all the prior orders
and, although we have not discussed them, we find them to be meritless.

                                             3